Le Grand, C. J.,
delivered the opinion of this court.
In the view we have of this case it is not necessary we should examine the various points raised and discussed by counsel. We are of the opinion that the Court of Common Pleas has not any original jurisdiction in actions of replevin. Its jurisdiction is limited and defined by the 10th section of the 4th article of the constitution. That section declares the Court of Common Pleas “shall have jurisdiction in all suits *148where the debt or damage claimed shall be over one hundred dollars, and shall not exceed five hundred dollars. ’ ’ Language similar to this in the old acts of Assembly, giving jurisdiction to justices of the peace, was never considered as conferring on them jurisdiction in actions of replevin, and it was therefore found necessary to pass other acts conferring it in direct terms.

Judgment affirmed. ■